Exhibit 10.1

JOINDER AGREEMENT AND FIFTH AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This JOINDER AGREEMENT AND FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of February 21, 2018 (this “Amendment”), is by and among
Commercial Metals Company, a Delaware corporation (the “Company”), CMC
International Finance S.à r.l., a company organized and existing under the laws
of Luxembourg as a société à responsabilité limitée (the “Foreign Borrower”)
(the Company, together with the Foreign Borrower, collectively, the
“Borrowers”), the lending institutions party hereto and Bank of America, N.A.,
as administrative agent (the “Administrative Agent”) for itself and the other
Lenders (as defined below) party to that certain Fourth Amended and Restated
Credit Agreement, dated as of June 26, 2014 (as amended to date, and as further
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”), by and among the
Borrowers, the lending institutions party thereto (the “Lenders”), the
Administrative Agent and Bank of America, N.A., as Swing Line Lender and an L/C
Issuer.

WHEREAS, the Company hereby requests Incremental Term Commitments (as defined in
the Credit Agreement) for Acquisition Incremental Loans pursuant to
Section 2.14(a) of the Credit Agreement in an aggregate principal amount of
$200,000,000 in the form of delayed draw Acquisition Incremental Loans (the
“2018 Incremental Term Loans”), the proceeds of which will be used to (i) fund
the acquisition by the Company of certain assets of the business, and certain
outstanding common stock, belonging directly or indirectly to GNA Financing,
Inc., a Delaware corporation, or certain of its subsidiaries and affiliates
(collectively, the “Target”), pursuant to a certain purchase agreement, dated as
of December 29, 2017, by the Company and GNA Financing, Inc. (the “Contemplated
Acquisition”), (ii) repay certain existing indebtedness of the Target and its
subsidiaries, and (iii) pay transaction fees and expenses related thereto.

WHEREAS, the entities listed on Schedule I hereto (the “2018 Incremental Term
Lenders”) have agreed, on the terms and conditions set forth herein and in the
Credit Agreement, to provide the amount of the 2018 Incremental Term Loans set
forth opposite their names under the heading “2018 Incremental Term Commitment”
on Schedule 2.01(a) to the Amended Credit Agreement (as defined below) (the
“2018 Incremental Term Commitments”).

WHEREAS, the Credit Agreement is hereby amended to reflect the foregoing,
including by increasing the aggregate principal amount of the then existing Term
Commitments under the Credit Agreement to reflect the potential incurrence of
the 2018 Incremental Term Loans.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrowers, the 2018 Incremental Term Lenders, the Lenders
under the Credit Agreement consisting of at least the Required Lenders, and the
Administrative Agent hereby agree as follows:

 

  § 1    Definitions.

Capitalized terms used and not otherwise defined herein have the meanings
assigned to them in the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”).

 

  § 2    2018 Incremental Term Loans.

(a)    Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, each 2018 Incremental Term Lender hereby (i) commits,
severally and not jointly, to provide 2018 Incremental Term Commitments in the
amount set forth opposite such 2018 Incremental Term Lender’s name on Schedule
2.01(a) hereto and (ii) agrees, severally and not jointly, to make a 2018
Incremental Term Loan to the Company at any one time during the 2018 Incremental
Term Commitment Period, on the terms and subject to the conditions set forth
herein and in the Amended Credit Agreement. The proceeds of the 2018 Incremental
Term Loans shall be applied (i) to fund the Contemplated Acquisition, (ii) repay
certain existing indebtedness of the Target and its subsidiaries, and (iii) pay
transaction fees and expenses related thereto.

(b)    Notwithstanding anything to the contrary set forth herein and in the
Credit Agreement, the 2018 Incremental Term Loans shall have the terms set forth
in the Amended Credit Agreement in respect of Term Loans (including, without
limitation, with respect to the maturity date, amortization, mandatory
prepayments, voluntary prepayments, and prepayment fees and premium) and shall
otherwise be subject to the provisions, including any provisions restricting the
rights, or regarding the obligations, of the Loan Parties or any provisions
regarding the rights of the Term Lenders, under the Credit Agreement and the
other Loan Documents. From and after the 2018 Incremental Effective Date, the
2018 Incremental Term Lenders shall be a Lender and a Term Lender for purposes
of the Credit Agreement and the other Loan Documents. With effect from the 2018
Incremental Term Loan Funding Date, each 2018 Incremental Term Loan shall be a
“Term Loan” under the Amended Credit Agreement.

 

  § 3    Certain Amendments to Credit Agreement.

The Borrowers, the Administrative Agent, the 2018 Incremental Term Lenders and
the Lenders under the Credit Agreement consisting of at least the Required
Lenders, hereby agree as of the 2018 Incremental Effective Date (as defined
below) to amend the Credit Agreement as follows:

(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetic order:

“2018 Incremental Effective Date” means the date on which all the conditions
precedent to the effectiveness of the 2018 Joinder Agreement and Fifth Amendment
pursuant to Section 4 thereof shall have been satisfied.

“2018 Incremental Fee Letter” means that certain fee letter agreement dated as
of February 21, 2018 among the Company, Bank of America and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

 

2



--------------------------------------------------------------------------------

“2018 Incremental Term Commitment” means, with respect to each 2018 Incremental
Term Lender, the commitment of such 2018 Incremental Term Lender on the 2018
Incremental Effective Date to make a 2018 Incremental Term Loan on or prior to
the 2018 Incremental Term Loan Availability Termination Date.

“2018 Incremental Term Commitment Period” means the period from and including
the 2018 Incremental Effective Date through and including the earlier of (i) the
2018 Incremental Term Loan Availability Termination Date, (ii) the date of
termination of the Term Commitments pursuant to Section 2.06, and (iii) the date
of termination of the Term Commitments pursuant to Section 8.02.

“2018 Incremental Term Lenders” means the lenders committing on the 2018
Incremental Effective Date, severally and not jointly, to provide the 2018
Incremental Term Loans.

“2018 Incremental Term Loan Availability Termination Date” means the earlier of
(i) December 29, 2018 and (ii) the date, if any, on which the 2018 Incremental
Term Commitments are fully funded.

“2018 Incremental Term Loan Funding Date” has the meaning specified in
Section 2.01(b).

“2018 Incremental Term Loans” means the advances made pursuant to the 2018
Incremental Term Commitments by the 2018 Incremental Term Lenders on the 2018
Incremental Term Loan Funding Date.

“2018 Joinder Agreement and Fifth Amendment” means that certain Joinder
Agreement and Fifth Amendment to the Fourth Amended and Restated Credit
Agreement, dated as of February 21, 2018, among the Borrowers, the lending
institutions party thereto and the Administrative Agent.

(b)    The following definitions replace the correspondent definitions set forth
in Section 1.01 of the Credit Agreement:

“Aggregate Commitments” means the Revolving Credit Commitments and Term
Commitments of all Lenders. As of the 2018 Incremental Effective Date, the
Aggregate Commitments are $550,000,000.00.

“Applicable Percentage” means (x) with respect to each Term Lender, a fraction,
expressed as a percentage (carried out to the ninth decimal place), of which,
(a) the numerator shall be the sum of (i) the Total Term Credit Exposure with
respect to such Term Lender, and (ii) the 2018 Incremental Term Commitment with
respect to such Term Lender, and (b) the denominator shall be the sum of (i) the
aggregate Total Term Credit Exposures with respect to all Term Lenders, and
(ii) the aggregate 2018 Incremental Term Commitments with respect to all Term
Lenders, and (y) with respect to any Revolving Credit Lender, at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Commitment at
such time, subject to adjustment as provided in Section 2.16.

 

3



--------------------------------------------------------------------------------

If the Commitment of each Lender to make Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Commitments have expired, then the Applicable Percentage
of each Lender in respect of each Facility shall be determined based on the
Applicable Percentage of such Lender in respect of such Facility most recently
in effect, giving effect to any subsequent assignments. The Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01(a) herein or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, or in any
documentation executed by such Lender pursuant to Section 2.14, as applicable.

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (iii) the date of termination of the Revolving Credit
Commitment of each Revolving Credit Lender and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02, (b) in respect
of the Term Facility (other than the 2018 Incremental Term Commitments), the
period from and including the Second Amendment Closing Date to the earliest of
(i) March 23, 2018, (ii) the date of termination of the Term Commitments
pursuant to Section 2.06, and (iii) the date of termination of the Term
Commitment pursuant to Section 8.02 and (c) in respect of the Term Facility
consisting of 2018 Incremental Term Commitments, the 2018 Incremental Term
Commitment Period.

“Loan Documents” means this Agreement, each Note, the Guaranties, each Security
Instrument, each Committed Loan Notice, each Issuer Document, the Fee Letter,
the 2018 Incremental Fee Letter, the Intercreditor Agreement, and any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 of this Agreement, and all other documents executed and delivered
by any Loan Party to the Administrative Agent, any L/C Issuer or any Lender in
connection herewith (but specifically excluding any Secured Hedge Agreement,
Secured Cash Management Agreement or Secured Trade Document).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed: (i) for Term Loans, other than
2018 Incremental Term Loans, the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Term Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement and (ii) for Term Loans in the form of
2018 Incremental Term Loans, the amount set forth opposite to such 2018
Incremental Term Lender’s name on Schedule 2.01(a) under the caption “2018
Incremental Term Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such 2018 Incremental Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The Term Commitment of all of the Term Lenders
on the 2018 Incremental Effective Date is $200,000,000.

 

4



--------------------------------------------------------------------------------

“Term Facility” means (a) on or prior to the 2018 Incremental Term Loan Funding
Date, the sum of (x) aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time plus (y) the aggregate amount of the 2018
Incremental Term Commitments at such time and (b) after the 2018 Incremental
Term Loan Funding Date, the aggregate principal amount of all Term Loans of all
Term Lenders outstanding at such time. Notwithstanding clause (a)(y) above, the
Company may elect to terminate the 2018 Incremental Term Commitments at any time
prior to the 2018 Incremental Term Loan Availability Termination Date, which
termination shall become effective upon the Company’s delivery of notice thereof
to the Administrative Agent in accordance with Section 11.02 of the Credit
Agreement.

“Term Lender” means (x) any Lender that has a Term Loan or Term Commitment
(including any 2018 Incremental Term Lender).

(c)    Section 2.01(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(b) Term Loans. As of the 2018 Incremental Effective Date immediately prior to
giving effect to the 2018 Joinder Agreement and Fifth Amendment, the outstanding
principal amount of each Term Loan is set forth opposite to each Lender’s name
under the column “Outstanding Term Loans Immediately Prior to the 2018
Incremental Effective Date” on Schedule 2.01(a). Subject to the terms and
conditions of this Agreement and the 2018 Joinder Agreement and Fifth Amendment,
each 2018 Incremental Term Lender severally agrees to make a single 2018
Incremental Term Loan to the Company in Dollars (in one drawing only), on any
Business Day during the 2018 Incremental Term Commitment Period (the date of the
funding of such 2018 Incremental Term Loans being the “2018 Incremental Term
Loan Funding Date”) in an amount not in excess of such 2018 Incremental Term
Lender’s 2018 Incremental Term Commitment. After the 2018 Incremental Term Loan
Funding Date, the 2018 Incremental Term Loans shall be deemed Term Loans for all
purposes of this Agreement. For the avoidance of doubt, upon the occurrence of
such Term Borrowing, the Company shall cease to have the right or ability to
request any additional Term Borrowing, other than a Term Borrowing made after
the effectiveness of any Incremental Term Commitment pursuant to Section 2.14.
Any part of the Term Borrowing repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurocurrency Rate Loans as further provided
herein.”

(d)    Section 2.02(a) of the Credit Agreement is hereby amended by replacing
the following sentence thereto “If the Company or, as applicable, the Foreign
Borrower fails to give a timely notice requesting a conversion or continuation
of Eurocurrency Rate Loans, such Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one month.” to read
as follows:

“If the Company or, as applicable, the Foreign Borrower fails to give a timely
notice requesting a conversion or continuation of Eurocurrency Rate Loans, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of three months.”

 

5



--------------------------------------------------------------------------------

(e)    The first sentence of Section 2.02(b) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“(b) Advances. Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Revolving Credit Loans or Term Loans (or
its applicable 2018 Incremental Term Commitments with respect to the 2018
Incremental Term Loans), and if no timely notice of a conversion or continuation
is provided by the Company or, as applicable, the Foreign Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Revolving Credit Loans or Term
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection.

(f)    Section 2.05(a)(i) of the Credit Agreement is hereby amended by replacing
the following sentence thereto “The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment (based on the relevant
Facility).” to read as follows:

“The Administrative Agent will promptly notify each Lender of its receipt of
each such notice, and of the amount of such Lender’s portion of such prepayment
(based on the relevant Facility), which portion shall be allocated (1) with
respect to each Revolving Lender, in accordance with its Applicable Revolving
Credit Percentage, (2) with respect to each Term Lender, in accordance with its
pro rata share (as of the date of such prepayment) of the aggregate Total Term
Credit Exposures of all Term Lenders.”

(g)    Section 2.05(a)(i)(y) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(y) with respect to Term Loans, to the installments set forth in
Section 2.07(c), in direct order of maturity, ratably among all Term Lenders
based upon each Term Lender’s pro rata share of the aggregate Total Term Credit
Exposures.”

(h)    Section 2.06 of the Credit Agreement is hereby amended by replacing the
following sentence thereto “The aggregate Term Commitments shall be
automatically and permanently reduced to zero on the earlier of (x) the Term
Loan Funding Date and (ii) the last day of the Availability Period for the Term
Facility.” to read as follows: “The aggregate 2018 Incremental Term Loan
Commitments shall be automatically and permanently reduced to zero on the
earlier of (x) the 2018 Incremental Term Loan Funding Date and (ii) the last day
of the 2018 Incremental Term Commitment Period.”

(i)    Section 2.07(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(c)    Term Loans. To the extent not repaid earlier as provided herein, the
Company shall repay the Term Loans to the Term Lenders (i) in consecutive
quarterly installments in the aggregate principal amount for each quarterly
installment equal to (A) the outstanding principal amount of the Term Loans on
the date of the funding of such Term Loan, multiplied by (B) 1.25%, on the last
Business Day of each of the Company’s fiscal quarters, and (ii) in a final

 

6



--------------------------------------------------------------------------------

installment in an amount equal to the aggregate principal amount of all Term
Loans outstanding on the Maturity Date, in each case subject to adjustment as a
result of application of prepayments in accordance with Section 2.05(a);
provided, however, that the amortization with respect to the 2018 Incremental
Term Loans shall be adjusted as necessary to permit such fungibility with the
then existing Term Loans, as applicable.”

(j)    Section 2.09(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows: “[Intentionally Omitted].”

(k)    Section 2.12(a) of the Credit Agreement is hereby amended by replacing
the following sentence thereto “The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.” to read as follows:

“The Administrative Agent will promptly distribute to each Lender its share of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office as follows (x) with respect to each Revolving Lender, its Applicable
Revolving Credit Percentage and (y) with respect to each Term Lender in
accordance with its pro rata share (as of the date of such payment) of the
aggregate Total Term Credit Exposures of all Term Lenders.”

(l)    Section 2.14(h) of the Credit Agreement is hereby amended and restated in
its entirety to read as follow:

“(h)    Making of New Term Loans. Notwithstanding anything to the contrary
contained in this Agreement but subject to the last sentence of this subsection
(h), on any Increase Effective Date on which new Commitments for Term Loans are
effective, subject to the satisfaction of the foregoing terms and conditions,
each Lender of each new Commitment shall make a Term Loan to the Company in an
amount equal to its new Commitment. On the 2018 Incremental Term Loan Funding
Date, each 2018 Incremental Term Lender of each 2018 Incremental Term Commitment
shall make a 2018 Incremental Term Loan to the Company in an amount equal to its
2018 Incremental Term Commitment.”

(m)    The Credit Agreement is hereby amended by adding a new Section 4.03 to
read as follows:

“4.03 Conditions to 2018 Incremental Term Loans. The obligation of each 2018
Incremental Term Lender to make 2018 Incremental Term Loans hereunder is subject
to satisfaction of the following conditions precedent:

(a)    The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that any representation or

 

7



--------------------------------------------------------------------------------

warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date, and
(ii) that for purposes of this Section 4.03, the representations and warranties
contained in subsection (a) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, except that to the extent such representations and warranties
refer to statements furnished pursuant to subsection (b) of Section 6.01, the
representations and warranties in subclauses (i) and (ii) of subsection (a) of
Section 5.05 shall be qualified by reference to the absence of footnotes and
shall be subject to year-end adjustments;

(b)    immediately after giving effect to the funding of the 2018 Incremental
Term Loans, the Company is in compliance with the covenants set forth in
Sections 7.10, 7.11 and 7.12 of this Agreement determined on a pro forma basis
after giving effect to the 2018 Incremental Term Commitments;

(c)    the Borrowers and their Subsidiaries, on a consolidated basis, would be
Solvent after giving effect to the incurrence of the 2018 Incremental Term
Loans;

(d)    no Default exists or would result at the time of the consummation of the
Contemplated Acquisition and funding of the 2018 Incremental Term Loans or from
the application of the proceeds thereof;

(e)    the Administrative Agent should have received a Request for Credit
Extension pursuant to Section 2.02(a) of this Agreement;

(f)    the Borrowers shall have delivered to the Administrative Agent a
certificate of each Borrower dated as of the date of such Credit Extension
signed by a responsible officer of such Borrower (i) certifying and attaching
the resolution adopted by such Borrower approving or consenting to the
incurrence of the 2018 Incremental Term Loans, and (ii) in the case of the
Company, certifying that, before and after giving effect to such Credit
Extension, each of the conditions set forth under Section 4.02(a) and clauses
(a) through (d) above shall have been satisfied; and

(g)    there shall be no impediment, restriction, limitation or prohibition
imposed under Law or by any Governmental Authority, as to the proposed financing
under this Agreement or the repayment thereof or as to rights created under any
Loan Document or as to application of the proceeds of the realization of any
such rights.

The Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in this Section 4.03
have been satisfied on and as of the date of the applicable Credit Extension.

(m)    Section 6.11 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“6.11    Use of Proceeds. Use the proceeds of (a) the Term Loans (other than the
2018 Incremental Term Loans) for general corporate purposes not in contravention
of any Law or Loan Documents, including without limitation, to pay the 2017
Senior Notes and

 

8



--------------------------------------------------------------------------------

the 2018 Senior Notes, (b) the Term Loans consisting of 2018 Incremental Term
Loans to (i) finance the acquisition by the Company of the Target, (ii) repay
certain existing indebtedness of the Target and its subsidiaries, and (iii) pay
transaction fees and expenses related thereto, and (c) the other Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document.”

§    4    Conditions to Effectiveness. This Amendment shall become effective
provided that the following conditions are satisfied prior to 11:59 p.m., New
York City time, on February 21, 2018 (the “2018 Incremental Effective Date”):

(a)    the Administrative Agent shall have received a counterpart signature page
to this Amendment, duly executed and delivered by the Borrowers, each Domestic
Guarantor, each Foreign Guarantor, the 2018 Incremental Term Lenders and the
Lenders under the Credit Agreement consisting of at least the Required Lenders;

(b)    the Administrative Agent shall have received a certificate of each
Borrower dated as of the date hereof (in sufficient copies for each Lender)
signed by a Responsible Officer of such Borrower (i) certifying and attaching
the resolutions adopted by such Borrower approving or consenting to the 2018
Incremental Term Commitments, and (ii) in the case of the Company, certifying
that, before and after giving effect to such 2018 Incremental Term Commitments,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects), on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) as of such earlier date, and the representations and
warranties contained in subsections (a) and (b), respectively, of Section 5.05
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clause (a) and (b), respectively, of Section 6.01 of the
Credit Agreement, (B) no Default exists and (C) the Company is in compliance
with covenants set forth in Section 7.10, 7.11 and 7.12 of the Credit Agreement
determined on a pro forma basis after giving effect to the 2018 Incremental Term
Loans;

(c)    the Administrative Agent shall have received a customary legal opinion
from Haynes and Boone, LLP, as special counsel to the Loan Parties, and the
Company’s general counsel, dated as of the 2018 Incremental Effective Date and
addressed to the Administrative Agent and each of the lending institutions party
hereto, which shall be in form and substance reasonably acceptable to the
Administrative Agent;

(d)    the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, all incumbency certificates, and such other
certificates and documents as reasonably requested by the Administrative Agent;

(e)    no Default exists or would result at the time of 2018 Incremental
Effective Date and incurrence of the 2018 Incremental Term Commitments;

 

9



--------------------------------------------------------------------------------

(f)    immediately after giving effect to this Amendment and the incurrence of
the 2018 Incremental Term Commitments, the Company is in compliance with the
covenants set forth in Sections 7.10, 7.11 and 7.12 of the Amended Credit
Agreement determined on a pro forma basis after giving effect to the 2018
Incremental Term Commitments;

(g)    the Borrowers and their Subsidiaries, on a consolidated basis, would be
Solvent after giving effect to the 2018 Incremental Effective Date and the
incurrence of the 2018 Incremental Term Commitments;

(h)    each 2018 Incremental Term Lender shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, in each case, to the extent reasonably requested by such
2018 Incremental Term Lender in writing prior to the 2018 Incremental Effective
Date;

(i)    the Administrative Agent shall have received all invoiced out of pocket
fees and expenses due and owing in connection with this Amendment; and

(j)    the Borrowers shall have paid all invoiced fees and expenses of the
Administrative Agent’s counsel, Latham & Watkins LLP.

§    5    Representations and Warranties. The Borrowers represent and warrant to
the Administrative Agent and the Lenders as follows:

(a)    the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that a representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of this Amendment, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that the representations contained in Section 5.05(a) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) and Section 6.01(b) of the Credit
Agreement, respectively;

(b)    no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c)    (i) the Borrowers have full power and authority to execute and deliver
this Amendment, (ii) this Amendment has been duly executed and delivered by the
Borrowers, as the case may be, and (iii) this Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrowers, as the case may be, enforceable in accordance with
their respective terms, except as enforceability may be limited by applicable
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law);

 

10



--------------------------------------------------------------------------------

(d)    neither the execution, delivery and performance of this Amendment or the
Credit Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein

or therein, will violate any Law or conflict with any Organization Documents of
either Borrower, or any indenture, agreement or other instrument to which either
Borrower or any of its property is subject; and

(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by either Borrower of
this Amendment or (ii) the acknowledgement by any Domestic Guarantor and Foreign
Guarantor of this Amendment.

§ 6    No Other Amendments, etc.    Except as expressly provided in this
Amendment, (a) all of the terms and conditions of the Credit Agreement and the
other Loan Documents (as amended and restated in connection herewith, if
applicable) remain unchanged, and (b) all of the terms and conditions of the
Credit Agreement, as amended hereby, and of the other Loan Documents (as amended
and restated in connection herewith, if applicable) are hereby ratified and
confirmed and remain in full force and effect. Nothing herein shall be construed
to be an amendment, consent or waiver of any requirements of the Borrowers or of
any other Person under the Credit Agreement or any of the other Loan Documents
except as expressly set forth herein or pursuant to a written agreement executed
in connection herewith. Nothing in this Amendment shall be construed to imply
any willingness on the part of the Administrative Agent or any Lender to grant
any similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.

§ 7    Guarantors’ Acknowledgment. By signing below, each Domestic Guarantor and
Foreign Guarantor (a) acknowledges, consents and agrees to the execution,
delivery and performance by the Borrowers of this Amendment, (b) acknowledges
and agrees that its obligations in respect of its Domestic Guaranty or Foreign
Guaranty, as applicable, are not released, diminished, waived or modified,
impaired or affected in any manner by this Amendment or any of the provisions
contemplated herein, (c) ratifies and confirms its obligations under its
Domestic Guaranty or Foreign Guaranty, as applicable, and (d) acknowledges and
agrees that it has no claims or offsets against, or defenses or counterclaims
to, its Domestic Guaranty or Foreign Guaranty, as applicable.

 

  § 8    Reference to the Credit Agreement.

(a)    Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as modified hereby. This Amendment
shall be a Loan Document.

(b)    The Credit Agreement, as modified herein, shall remain in full force and
effect and is hereby ratified and confirmed.

§ 9    Costs, Expenses and Taxes. The Company agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).

 

11



--------------------------------------------------------------------------------

§ 10    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.

§ 11    Governing Law; Binding Effect. This Amendment shall be deemed to be a
contract made under and governed by and continued in accordance with the
internal laws of the State of Texas applicable to agreements made and to be
performed entirely within such state, provided that each party shall retain all
rights arising under federal law. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

§ 12    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

§ 13    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT,
AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 

COMMERCIAL METALS COMPANY,

as Borrower

By:  

/s/ Paul Lawrence

Name:   Paul Lawrence Title:   Treasurer and Vice President Financial Planning
and Analysis

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

CMC INTERNATIONAL FINANCE, S.Á R.L.,

as Borrower

By:  

/s/ William M. Gooding

Name:   William M. Gooding Title:   Class B Manager

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Melissa Mullis

Name:   Melissa Mullis Title:   Assistant Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Scott Blackman

Name:   Scott Blackman Title:   SVP

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Bradley C. Peters

Name:   Bradley C. Peters Title:   Director

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jonathan D. Beck

Name:   Jonathan D. Beck Title:   Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Joseph McElhinny

Name:   Joseph McElhinny Title:   Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ Jim Wright

Name:   Jim Wright Title:   Assistant Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Michael Sullivan

Name:   Michael Sullivan Title:   Duly Authorized Signatory

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Jason Deegan

Name:   Jason Deegan Title:   Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Veronica Cohen

Name:   Veronica Cohen Title:   Senior Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:  

/s/ Robert R. Mangers

Name:   Robert R. Mangers Title:   Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as 2018 Incremental Term Lender By:  

/s/ Scott Blackman

Name:   Scott Blackman Title:   SVP

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as 2018 Incremental Term Lender By:  

/s/ Bradley C. Peters

Name:   Bradley C. Peters Title:   Director

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as 2018 Incremental Term Lender

By:  

/s/ Jonathan D. Beck

Name:   Jonathan D. Beck Title:   Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as 2018 Incremental Term Lender By:  

/s/ Joseph McElhinny

Name:   Joseph McElhinny Title:   Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as 2018 Incremental Term Lender

By:  

/s/ Jim Wright

Name:   Jim Wright Title:   Assistant Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as 2018 Incremental Term Lender

By:  

/s/ Michael Sullivan

Name:   Michael Sullivan Title:   Duly Authorized Signatory

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as 2018 Incremental Term Lender By:  

/s/ Jason Deegan

Name:   Jason Deegan Title:   Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as 2018 Incremental Term Lender By:  

/s/ Christopher Mosley

Name:   Christopher Mosley Title:   Vice President

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: COMMERCIAL METALS COMPANY By:  

/s/ Paul Lawrence

Name:   Paul Lawrence Title:   Treasurer and Vice President   Financial Planning
and Analysis STRUCTURAL METALS, INC. CMC STEEL FABRICATORS, INC. SMI STEEL LLC
OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA SMI-OWEN STEEL COMPANY, INC. OWEN
INDUSTRIAL PRODUCTS, INC. CMC STEEL OKLAHOMA, LLC By:  

/s/ Paul Lawrence

Name:   Paul Lawrence Title:   Treasurer CMC GH, LLC By:  

/s/ Paul Lawrence

Name:   Paul Lawrence Title:   Treasurer and Vice President   Financial Planning
and Analysis CMC POLAND SP. ZO.O. By:  

/s/ Jerzy Kozicz

Name:   Jerzy Kozicz Title:   President of the Management Board By:  

/s/ Tomasz Flak

Name:   Tomasz Flak Title:   Member of the Management Board

 

[Signature Page to Joinder Agreement and Fifth Amendment to Fourth Amended and
Restated Credit Agreement]